DETAILED ACTION
Allowable Subject Matter
Claims 3–8, 10–12, and 14–22 are allowed. Claims 3, 6, 8, 10, 15, and 17 have been amended, claims 4–5, 7, 11–12, 14, 16, and 18–20 remain original or previously presented, claims 1–2, 9, and 13 have been cancelled, and claim 21–22 are new in the amendment filed by Applicant on February 14th, 2022. Claims 3–5, 8, 10–12, and 14–20 were withdrawn.

Election/Restrictions
Claim 6 is allowable. The restriction requirement between Groups I, II, and III, as set forth in the Office action mailed on February 12th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups II and III is withdrawn.  Claims 8–20, directed to Groups II and III, are no longer withdrawn from consideration because the claims have been amended to require essentially all the limitations of allowable claim 6.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant's amendments to claims 3, 6, 8, 10, 15, and 17 and new claims 21–22 filed on February 14th, 2022 are accepted because no new matter has been entered.
The Office notes the claim interpretation under 35 U.S.C. 112(f) for the terms “chemical injection system” and “control system” is being maintained..

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please add a period “.” at the end of claim 6.
Please rejoin claims 3–5, 8, 10–12, and 14–20.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 14–16 of the Final Office Action mailed on December 9th, 2021. In addition, please refer to page 12 of the Remarks filed on February 14th, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646